DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 11-15, 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fox (US patent application publication 2020/0315324).
Regarding claim 1, Fox discloses a cosmetology table, comprising: a tabletop (102) having a recessed portion (104) at a top side of the tabletop configured to receive a client’s neck ([0042]); a base (1302); and a support post (110) connected between the tabletop and the base; wherein the tabletop is tilted at one or more predetermined angles relative to a horizontal plane ([0064]).
Regarding claim 2, Fox discloses a table further comprising a trim protector (212) on an edge of the recessed portion.
Regarding claim 3, Fox discloses a table further comprising an inclination adjustment mechanism (117) attached to a rear surface of the tabletop.
Regarding claim 4, Fox discloses a table further comprising one or more towel hangers (208) attached to the bottom side of the tabletop.
Regarding claim 5, Fox discloses a table further comprising one or more object holders (208) attached to left or right sides of the tabletop.
Regarding claim 7, Fox discloses a table wherein a length of the support post is adjustable (at 112).
Regarding claim 11, Fox discloses a table wherein the tabletop comprises a smooth upper surface ([0080]).
Regarding claim 12, Fox discloses a cosmetology table, comprising: a tabletop (102) having a recessed portion (104) at a top side of the tabletop configured to receive a client’s neck ([0042]); a support post (110) connected to the tabletop, wherein a length of the support post is adjustable; and an inclination mechanism (117) such that the tabletop is tiltable about a first end of the support post relative to a horizontal plane.
Regarding claim 13, Fox discloses a table further comprising a base (1302) mechanically coupled to a second end of the support post opposing the first end.
Regarding claim 14, Fox discloses a table wherein the tabletop comprises a smooth upper surface ([0080]).
Regarding claim 15, Fox discloses a table wherein the tabletop is made of a material inactive with hair care chemicals ([0028-0029] teach materials that are inactive with hair care chemicals).
Regarding claim 17, Fox discloses a table further comprising a soft material (212) on an edge of the recessed portion to enhance the client’s comfort level.
Regarding claim 18, Fox discloses a table further comprising one or more object holders (208) attached to a side of the tabletop.
Regarding claim 19, Fox discloses a cosmetology table, comprising: a tabletop (102) having a recessed portion (104) at a side of the tabletop for receiving a client’s neck; an inclination mechanism (117) attached to a rear surface of the tabletop to define an inclination angle of the tabletop relative to a horizontal plane; and a support post (110) having an adjustable length, a first end of the support post being connected to the tabletop through the inclination mechanism; wherein the tabletop is tilted about the first end of the support post at the inclination angle.
Regarding claim 20, Fox discloses a table wherein the inclination angle ranges from about 30 degrees to about 60 degrees ([0064]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox.
Regarding claim 6, Fox discloses a table further comprising a plurality of wheels (1306) attached to a bottom surface of the base.  
Fox does not disclose one or more brakes connected to the wheels.  Since applicant did not traverse the examiners taking of OFFICIAL NOTICE that brakes attached to wheels are .  
Claims 8 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox in view of Schroer et al. (US patent application publication 2012/0085270) (hereinafter Schroer).
Regarding claim 8, Fox discloses a table wherein the tabletop comprises a smooth upper surface ([0080]).  
Fox does not disclose the tabletop is made of stainless steel.  Schroer teaches a tabletop made of stainless steel ([0049]).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to make the tabletop from stainless steel in view of Schroer’s teaching, because this arrangement would have replaced one known material with another known material.  
Regarding claim 9, Fox discloses the table as claimed.  Fox does not discloses a table wherein the tabletop is covered by a thin sheet of stainless steel having a smooth upper surface.
Schroer teaches a tabletop covered by a thin sheet of stainless steel having a smooth upper surface ([0049]).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to make the tabletop from a thin sheet of smooth stainless steel in view of Schroer’s teaching, because this arrangement would have replaced one known material with another known material.  
Claims 10 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox in view of  Meyer et al. (US patent 6,349,729) (hereinafter Meyer).
Regarding claims 10 & 16, Fox discloses the table as claimed.  Fox does not discloses a table wherein the tabletop comprises a protrusive lip at a bottom portion of the tabletop.
Meyer teaches a protrusive lip (50) at a bottom portion of the tabletop.  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to make the tabletop to comprise a protrusive lip at a bottom portion of the tabletop in view of Meyer’s teaching, because this arrangement would have prevented items from falling from the table.  
Response to Arguments
Applicant's arguments filed 9/7/2021 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that Fox is not prior art because applicant filed design application 29/665511 on October 4, 2018 which is before the filing date of Fox’s provisional 62/830116 on April 16, 2019, the examiner disagrees.  The instant application contains no perfected priority claim to the design application filed on October 4, 2018, thus the instant application is given an effective filing date of October 3, 2019.  
Regarding applicant’s argument that the Fox provisional application 62/830116 does not teach a tilted tabletop, the examiner disagrees.  In paragraph [0014] of the Fox provisional application 62/830116 it states “The adjustability of the tow provides an adjustable height and angle for the platform(s)” (emphasis added).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J ROHRHOFF whose telephone number is (571)270-7624.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL J ROHRHOFF/Primary Examiner, Art Unit 3637